Citation Nr: 1530898	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling.

2.  Entitlement to service connection for stomach cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran served on active duty from December 1965 to October 1967.  He passed away in October 2011.  The appellant is the Veteran's surviving spouse and has been substituted as claimant in the Veteran's appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2014 statement the appellant indicated that she wanted a videoconference hearing before the Board in lieu of the Travel Board hearing requested in her April 2012 substantive appeal.  As a hearing has not yet been held and as videoconference hearings are scheduled by the RO, remand of the appeal is necessary.  See 38 C.F.R. § 20.700 (2014).

Additionally, the Board notes that the Veteran requested a hearing before a decision review officer (DRO) in his July 2011 notice of disagreement.  A DRO hearing was not held prior to the Veteran's death and it is unclear whether the appellant wishes to appear for a DRO hearing in addition to the Board hearing.  On remand the AOJ should clarify this issue.

Accordingly, the case is REMANDED for the following actions:

1. Contact the appellant to clarify whether she desires a local hearing before a DRO.  If so, such hearing should be scheduled.  A transcript of any hearing conducted should be associated with the claims file and all appropriate adjudicative actions necessary after such hearing should be completed.

2. Thereafter, the RO should take appropriate steps in order to schedule the appellant for a hearing with a Veteran's Law Judge via videoconference at the RO, in accordance with her request.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

